Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00509-CV

                               IN THE MATTER OF J.P.M.

                 From the 289th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-JUV-01181
                           Judge Carmen Kelsey, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

       It is ORDERED that no costs shall be assessed against appellant, J.P.M., because he is
indigent.

       SIGNED July 31, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice